COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON


                      ORDER TO SUPPLEMENT APPELLATE RECORD
Appellate case name:           Rose Turner and Stephanie Moore v. Linda Williams, Andrew
                               Ross, and Steven A. Sinkin

Appellate case number:         01-17-00494-CV

Trial court case number:       2016-17907

Trial court:                   247th District Court

        On or about October 16, 2017, the appellants, Rose Turner and Stephanie Moore,
requested a supplemental clerk’s record containing the final judgment, identified as “the trial
court’s Order Re: Hearing of April 25, 2017, signed on or about June 2, 2017.” No supplemental
record has been filed in this appeal, which is set for submission on October 16, 2018.

        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record containing the final judgment in the above-referenced case, any post-
judgment motion(s), any orders on post-judgment motions, and the notice of appeal. See TEX. R.
APP. P. 34.5(c)(1).

        The special clerk’s record must be filed in the First Court of Appeals within 10 days of
the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually          Acting for the Court


Date: September 18, 2018